DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art as exemplified by Ji et al. (US 2011/0068036 A1), Wilson et al. (US 2004/0018112 A1), Kaye et al. (US 2001/0053869 A1), and Doonan (US 6,114,401 A), fails to anticipate or render obvious in combination the following limitations of the independent claims in combination with the other limitations of the claims:
claim 1: “separating out the remaining materials in the secondary top fraction, secondary bottom fraction, and primary bottom fraction groups into polypropylene, polyethylene, rubber, glass, nylon, and ABS”
claim 8: “using density separation to separate the materials in the secondary fraction group in plastics, nylon, ABS, and rubber”
claim 14: “separating the remaining materials in the primary top fraction group into polypropylene, polyethylene, polystyrene, plastics, nylon, ABS, and rubber”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753